Citation Nr: 1211407	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected disabilities, including posttraumatic stress disorder (PTSD) and orthopedic disabilities.

3.  Entitlement to an initial compensable rating for antral gastritis.

4.  Entitlement to an effective date earlier than August 24, 2005, for the assignment of a separate, 30 percent rating for degenerative joint disease (DJD) and chondromalacia patella of the left knee, for associated limitation of flexion.

5.  Entitlement to an effective date earlier than August 24, 2005, for the assignment of a separate, 10 percent rating for DJD and chondromalacia patella of the left knee, for associated limitation of extension.

6.  Entitlement to an effective date earlier than August 24, 2005, for the assignment of a higher, 40 percent rating for DJD and chondromalacia patella of the right knee (right knee disability).

7.  Entitlement to an effective date earlier than August 24, 2005, for the assignment of a higher, 40 percent rating for lumbar paravertebral myositis (low back disability).

8.  Entitlement to an effective date earlier than August 24, 2005, for the assignment of a higher, 40 percent rating for residuals of a fractured right navicular bone with post-traumatic arthritis, status post surgery (right wrist disability).  


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1966 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) is from July 2005, February 2007, and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), to arrange for a Video Conference hearing before a Veterans Law Judge (VLJ) in accordance with applicable laws and regulations.  However, the Veteran failed to appear for the hearing that the RO scheduled for August 2011.  

In April 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims listed on the title page and returned the file to the Board for further appellate review.  

The Board notes that an additional issue was previously on appeal, namely whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  On remand, the RO's May 2011 rating decision granted service connection for PTSD, and assigned an initial rating of 50 percent, effective from April 22, 2005.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Board notes that the Appellant was previously represented during the pendency of the appeal by the Disabled American Veterans, an accredited representative.  The Appellant subsequently withdrew the service of this representative in writing in October 2007.  38 C.F.R. § 20.600, 20.1304(b) (2011).

Procedural History

On November 10, 1987, the Veteran filed claims for service connection for "a broken right wrist," "knees," and "back."  An April 1988 VA orthopedic examination report diagnosed the Veteran with lumbar paravertebral myositis, DJD of both knees; and residuals of fractured right wrist, status-post surgery.  Accordingly, a September 1988 rating decision established service connection for: (1) a low back disability of lumbar paravertebral myositis; (2) a bilateral knee disability of DJD of knees; and (3) a right wrist disability of residuals of fractured right wrist with post-traumatic arthritis, status-post surgery.  Each of these disabilities was assigned an initial 10 percent disability rating, effective November 10, 1987, the date of receipt of the original claim for service connection.  As this determination constitutes a full grant of the benefits sought as to those claims for service connection, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The RO issued appropriate notice of the Veteran's procedural and appellate rights, but he did not initiate an appeal of the September 1988 decision for either a higher initial rating or an earlier effective date of service connection.  The September 1988 decision is thus final and binding on the Veteran as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Next, the Veteran filed an increased rating claim for the low back disability on December 22, 1997.  In a June 1998 rating decision, the RO partially granted this claim by increasing the rating for lumbar paravertebral myositis from 10 to 20 percent, effective December 22, 1997, the date of the claim.  The RO issued appropriate notice of his procedural and appellate rights.  Although notified of the June 1998 decision, the Veteran did not initiate an appeal of that determination, nor did he submit any additional evidence within a year of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  The June 1998 decision is thus final and binding on the Veteran as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

On June 15, 2000, the Veteran filed a claim for an increased rating for his service-connected low back disability, bilateral knees disability (claimed as "degenerative arthritis"), and right wrist disability.  In a November 2000 rating decision, the RO denied an evaluation for lumbar paravertebral myositis greater than 20 percent; an evaluation for residuals of fractured right navicular bone with post-traumatic arthritis, status post surgery greater than 10 percent; and an evaluation for DJD of the knees greater than 10 percent.  The Veteran initiated an appeal by filing a timely notice of disagreement (NOD) in April 2001; the RO responded by issuing a statement of the case (SOC) on February 20, 2002.  The Veteran then submitted a VA Form 9 on April 30, 2002, which did not serve as a timely substantive appeal because it was over the allotted 60-day time period from issuance of the SOC and also was more than a year from the appealed rating decision.  Accordingly, in a June 2002 decision, the RO found the Veteran's submission of a VA Form 9 to be untimely, noting the appeals period lapsed on April 22, 2002.  Thus, the Veteran failed to perfect an appeal of the November 2000 rating decision.  The November 2000 decision is thus final and binding on the Veteran as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The RO proceeded to interpret the Veteran's April 2002 statement (on VA Form 9) as a new increased rating claim for his knees.  The RO then denied an increased rating beyond 10 percent, for DJD of his knees and chrondromalacia patella of the right knee, in September and October 2002 rating decisions.  However, the Veteran filed a new increased rating claim, on October 14, 2002, for the knees, low back and right wrist disabilities.  

In a September 2003 rating decision, the RO granted an increased rating of 20 percent for DJD of the knees and chondromalacia patella of the right knee, based upon the results of the August 26, 2003 VA joints examination; but, this increased rating was retroactively effective even earlier, from October 14, 2002, the date of receipt of the increased rating claim.  The RO also denied increased ratings beyond 10 percent for the right wrist disability and beyond 20 percent for the low back disability.  In response, the Veteran submitted in October 2003 a timely notice of disagreement with the rating decision, and the RO then issued a statement of the case on December 30, 2004.  Following this, the Veteran failed to submit a substantive appeal (VA Form 9), such that he did not perfect an appeal of these increased rating claims. Thus, the Veteran failed to perfect an appeal of the September 2003 rating decision.  The September 2003 decision is thus final and binding on the Veteran as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In March 2005, the Veteran submitted a claim for service connection for bilateral hearing loss, which was denied by a July 2005 rating decision, presently on appeal.  After the Veteran submitted an NOD with this decision in August 2005, the RO issued an SOC in February 2006.  The Veteran then perfected his hearing loss appeal by filing a substantive appeal (VA Form 9) in April 2006.  

On August 24, 2005, the Veteran had submitted another claim for increased ratings for his service-connected knees, back, and right wrist disabilities.  To recount, at the time, he was service-connected for a bilateral knee disability (DJD of both knees and chondromalacia patella of the right knee), assigned a single rating of 20 percent for both knees; a low back disability (lumbar paravertebral myositis), assigned a rating of 20 percent; and a right wrist disability (residuals of a fracture of the right navicular bone with post-traumatic arthritis, status post surgery), assigned a rating of 10 percent.  

In a February 2007 rating decision, presently on appeal, the RO assigned increased ratings of 40 percent each for his service-connected low back disability, right knee disability(noted as degenerative joint disease and chondromalacia patella of the right knee) and right wrist disability, each from August 24, 2005, the date of receipt of the increased rating claim.  The same decision also assigned separate ratings of 10 percent for limitation of extension and 30 percent for limitation of flexion for his left knee degenerative joint disease and chondromalacia patella, effective from August 24, 2005, the date of receipt of the increased rating claim.  By reference to his concurrent rating sheet, it appears that the RO also recharacterized service connection for the left knee disability as only effective from August 24, 2005.  In contrast, service connection for the right knee disability had continued from November 10, 1987.  

Also, in the February 2007 rating decision, the RO granted the Veteran's claim for service connection for antral gastritis and assigned an initial 0 percent rating, retroactively effective from August 24, 2005.  

Subsequently, in March 2007, the Veteran filed a timely NOD with the February 2007 rating decision, asserting that his back, knees and right wrist disabilities warranted earlier effective dates from September 26, 2000, when he contends that he began constant, written communication with VA regarding his disabilities.  His NOD also asserted that he warranted a compensable initial rating for his antral gastritis, due to his ongoing gastric symptoms.  After the RO issued an SOC in October 2007, he then perfected his appeals of the earlier-effective-date claims by filing a substantive appeal (VA Form 9) in December 2007.  He also perfected his appeal for a higher initial rating for antral gastritis by filing the December 2007 substantive appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

More recently, in April 2008, the Veteran submitted a claim for service connection for hypertension, which was denied by a January 2009 rating decision, presently on appeal.  After the Veteran submitted an NOD with this decision in March 2009, the RO issued an SOC in December 2009.  The Veteran then perfected his hearing loss appeal by filing a substantive appeal (VA Form 9) in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a recently submitted VA Form 9, filed in March 2012, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  So this hearing must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


